DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/20/2022 in response to previous Office Action 10/22/2021 have been fully considered but they are not persuasive.
Regarding the amendment to claim 1, applicant argues that Schmidtner does not anticipate a “circular cross section” of the curling rim, and that cited curling rim is not curled. Examiner disagrees, pointing out that an arc is necessarily circular in shape, and that Figure 33 does show that the cited curling rim end is curled.

Regarding the amendment to claim 2, applicant argues that the narrower definition in claim 2 is now proper because it depends from claim 1, where a conflicting narrower definition has been removed. Examiner acknowledges and agrees that the USC 112 rejection no longer applies; however, the USC 103 rejection still stands for claim 2 as detailed in the rejection below.

Regarding claims 3 and 13-15, applicant argues that the issue date of US Pat 10604307 issued to Stahlecker is inside the effective filing date window of the instant application. Examiner points out that USC 102(a)(1) is based on prior public availability of the disclosure which is the filing date of the Stahlecker .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US Pat 9382047 issued to Schmidtner et al. (hereinafter “Schmidtner”).
Regarding claim 1, Schmidtner discloses an abutting-typed paper cover (130 snaps hence clasps hence buckles onto 16, Fig 33), which is used to buckle on a container (Fig 33, cup 16), the container comprising 
  a container opening (opening at top of 16), and 
  a curling rim (28) arranged on the container opening, 
the abutting-typed paper cover comprising;
140,132), the cover body comprising a flat face (132), and a cover rim (see annotated figure) extending from the flat face, 
   an angle (angle of 134) between an extending direction (an in-line direction of 134) of the cover rim and a vertical line (an in-plane line of a surface of 132) of a plane (surface of 132) where the flat face is located being an acute angle (see annotated Figure 2 with Prior Art, the dashed line is straight that means the reference Figure 33 is equally acute),
  a reinforced guide portion (134) disposed on the cover body, the reinforced guide portion being fixed on the cover rim and wrapping on the three outer side walls (three outer surfaces of cover rim, see annotated figure) of the cover rim; and 
  a buckling portion (138) extending from the reinforced guide portion, and an extending direction (direction that 138 starts and extends away from cover rim, see annotated figure) of the buckling portion being opposite to that of the cover rim, the buckling portion comprising an arc-shape section (arc section of 138) on a section (section of 138) taken along the vertical line of the plane where the flat face is located 
   one end of the arc-shape section being abutted (start point of 138) against the flat face, when the abutting-typed paper cover is buckled (Fig 33, cited cover 130 is buckled onto cited container 16) on the container opening of the container 
   the curling rim is abutting (col 8, line 29-30) against on the flat face and the arc-shape section;
138) further comprises a push-stop section (lower skirt 136) connected to the arc-shaped section (arc section of 138), a length (length of 136 outside portion) of the push-stop section is larger than or equal to a chord (chord of 138) of the arc-shaped section, and a push-stop curling rim (curled bottom end rim of 136) has a circular cross section (Figure 33 shows the cross section view of a curled portion of cited curling rim is circular in shape) and is arranged at the free end of the push-stop section (Fig 33, lower end of skirt 136)

    PNG
    media_image1.png
    738
    330
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    447
    302
    media_image2.png
    Greyscale


Regarding claim 4, Schmidtner discloses the section (section of 138) taken along the vertical line (an in-plane line of a surface of 132) of the plane where the flat face is located the reinforced guide portion (134) has a groove-shaped structure (groove of 134), the reinforced guide portion is directly adhered to the three outer side walls (three outer surfaces of cover rim, see annotated figure) of the cover rim (see annotated figure).

Regarding claim 5, Schmidtner discloses the buckling portion (138) is integrally formed (one-piece base body, col 3, lines 14-16) with one side of the reinforce guide portion (134) which has the groove-shaped structure.

Regarding claim 6, Schmidtner discloses a central angle (see annotated figure) of the arc-shaped section (see annotated figure) is less than or equal to 180 degrees (see annotated figure).

    PNG
    media_image3.png
    450
    526
    media_image3.png
    Greyscale



Regarding claim 9, Schmidtner discloses an angle (opposite angle of cover rim angle is congruent, see dashed line in annotated Figure) between an see parallel edge to dashed line in annotated Figure) of the push-stop section (lower skirt 136) and the vertical line (an in-plane line of a surface of 132) of the plane where the flat face is located is an acute angle (see annotated Figure 2 Prior Art).

Regarding claim 10, Schmidtner discloses the angle between the extending direction (see parallel edge to dashed line in annotated Figure) of the push-stop section (lower skirt 136) and the vertical line (an in-plane line of a surface of 132) of the plane where the flat face is located is between 0 degree to 15 degrees (shared angle with dashed line, see annotated Figure 2 Prior Art).

Regarding claim 12, Schmidtner discloses the push-stop section (lower skirt 136) comprises a transition section (transition section from 138 to 136), the transition section is arc-shaped (arc shape of transition section from 138 to 136).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidtner in view of another embodiment of Schmidtner.
Regarding claim 2, Schmidtner discloses the acute angle (see annotated Figure 2 with Prior Art, the dashed line is straight that means the reference Figure 33 is equally acute) between the extending direction of the cover rim (see annotated figure) and the vertical line (an in-plane line of a surface of 132) of the plane where the flat face is located,

But lacks the angle being 0 degrees. 
Another embodiment of Schmidtner, however, teaches a cover rim angle of 0 degrees (70, 72, Fig 18).

The purpose of a 0 degree acute angle difference from the flat face is to be stackable. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover rim of Schmidt with a 0 degree angle to make said cover rim perpendicular as taught by another embodiment of Schmidt in order to be stackable.

Claims 3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidtner in view of US Pat 10604307 issued to Stahlecker (hereinafter “Stahlecker”).
Regarding claim 3, Schmidtner modified above discloses a height (height zero mm from 28 to cover rim) of the cover rim (see annotated figure) is along the an in-plane line of a surface of 132) of the plane where the flat face is located. 

But lacks a height between 2mm to 20mm. 
Stahlecker, however, teaches a height (spacing Y from 5 mm to 20 mm, Fig 12c). 

The purpose of increased height is to better house milk foam. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the zero millimeter height of the cover rim of Schmidtner with an increase to 20 mm height as taught by Stahlecker in order to better house milk foam.

Regarding claim 13, Schmidtner modified above discloses the flat face (132). 

But lacks a sucker hole provided on the flat face. 
Stahlecker, however, teaches a sucker hole (31, Fig 12a) provided on a flat face. 

The purpose of a drinking hole is to imbibe liquid through. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flat surface of Schmidtner with the drinking hole as taught by Stahlecker in order to have a use imbibe liquid without removing the lid.

Regarding claim 14, Schmidtner modified above discloses the sucker hole (Stahlecker, 31, Fig 12a), 

But lacks a through hole as the sucker hole. 
Stahlecker, however, teaches a through hole (through hole of 31, Fig 12a) as a sucker hole. 

The purpose of a through hole is to imbibe liquid through. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flat surface of Schmidtner with the through hole as taught by Stahlecker in order to have a use imbibe liquid without removing the lid.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidtner in view of US Pat 7845513 issued to White (hereinafter “White”).
Regarding claim 16, Schmidtner modified above discloses the flat face (132). 

but lacks a direct drinking hole provided on the flat face. 
White, however, teaches a direct drinking hole (15, Fig 1) provided on a flat face. 

The purpose of a drinking hole is to insert a straw. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Regarding claim 17, Schmidtner modified above discloses the direct drinking hole (White, 15, Fig 1), 

but lacks the drinking hole with a through hole and is a polygon hole. 
White, however, teaches a through hole (through hole of 15, Fig 1) and is a polygon hole (polygons on 15). 

The purpose of polygons on a through hole for a drinking hole is to securely hold a straw. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drinking hole of White with polygons on a through hole as taught by White in order to securely hold a straw.

Regarding claim 18, Schmidtner modified above discloses the direct drinking hole (White, 15, Fig 1), 

but lacks a hole cover covered thereon, and a connection provided between the hole cover and the direct drinking hole, a crease is disposed on the connection. 
White, however, teaches a hole cover (polygons of 15, Fig 1) covered thereon, and a connection (polygons of 15 connection to walls of hole) edge end point of slit of 15) is disposed on the connection. 

The purpose of a hole cover with creases is to accommodate a straw. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drinking hole of White with a cover with creased slits as taught by White in order to accommodate a straw.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidtner in view of Stahlecker in further view of White.
Regarding claim 15, Schmidtner modified above discloses the sucker hole (Stahlecker, 31, Fig 12a), 

but lacks a sucker hole covered by at least three punching covers, wherein at least three punching covers are connected to the sucker hole. 
White, however, teaches a sucker hole (15, Fig 1) covered by at least three punching covers (polygons of 15), wherein at least three punching covers are connected to the sucker hole. 

The purpose of polygon covers is to securely hold a straw. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hole of Schmidt modified above with polygon covers as taught by White in order to securely hold a straw.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ERIC C BALDRIGHI/Examiner, Art Unit 3733         

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733